Citation Nr: 1012041	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-32 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to March 31, 2008, for 
the grant of service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to October 
1951.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which, in pertinent part, granted service connection 
for bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss and tinnitus was received on March 31, 2008. 

2.  The assignment of an effective date earlier than March 
31, 2008, is precluded by law.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than March 31, 2008 for the grant of service connection for 
hearing loss and tinnitus have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within 1 year after separation from 
active duty; otherwise date of receipt of the claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

An October 2008 rating decision granted service connection 
for hearing loss and tinnitus and assigned a 10 percent 
rating for each effective March 31, 2008.  The Veteran 
contends that he is entitled to an earlier effective date for 
the award of service connection.

As set forth above, the date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2009).

In the present case, the Veteran separated from his final 
tour of active duty in October 1951.  He did not raise a 
claim of entitlement to service connection for hearing loss 
or tinnitus within a year from discharge.  Rather, the 
Veteran first raised service connection claims for hearing 
loss and tinnitus on March 31, 2008.  As noted above, that 
claim was granted in an October 2008 rating decision and the 
award was effective as of the date of receipt of the claim.

Again, because the Veteran did not apply for service 
connection for hearing loss and tinnitus within one year of 
separation from service, an effective date back to the day 
following discharge is not possible.  Instead, the 
appropriate effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  As already 
discussed, a document received at the RO on March 31, 2008, 
requests service connection for hearing loss and tinnitus.  
Thus, that date serves as the date of the claim.

The Board finds that March 31, 2008, the date selected by the 
RO, is the earliest possible effective date.  The reason for 
this is that, if the entitlement arose prior to March 31, 
2008, then the date of claim would be the later of the two, 
and hence the correct effective date as provided by 38 C.F.R. 
§ 3.400(b)(2).  Any evidence showing that the entitlement 
occurred after March 31, 2008, would not entitle the Veteran 
to an earlier effective date.  Here, the record reflects that 
diagnoses of hearing loss and tinnitus was provided on a VA 
examination report dated October 22, 2008.  Thus, an 
effective date prior to March 31, 2008 is not warranted.

The Board has also reviewed the evidence to determine whether 
any communication submitted by the Veteran of record prior to 
March 31, 2008 indicates an attempt to apply for service 
connection for hearing loss and tinnitus in order to entitle 
the Veteran to an earlier effective date.  A careful review 
of the record reflects that while the Veteran has previously 
filed claims with VA for other disabilities, the first and 
only claim for VA benefits regarding his hearing loss and 
tinnitus was the one date-stamped as received by the RO on 
March 31, 2008.  See VA Form 8-526, Veteran's Application for 
Compensation or Pension, received in September 1952.  With 
regard to this finding the Board notes that the claims file 
does not include any communication of record dated prior to 
that time that can be construed as an informal claim for 
benefits. 38 C.F.R. § 3.155(a). 

The Veteran has argued that entitlement arose earlier than 
the current effective date based on his assertion that his 
hearing loss and tinnitus were first assessed in 2004.  
Records of VA treatment from 2004 have not been associated 
with the claims file.  It is true, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  However, even if the Veteran did 
receive VA treatment for hearing loss and tinnitus during 
this period, such records could not provide a basis for an 
earlier effective date for the grant of service connection.  
The mere presence of medical evidence does not establish 
intent on the part of the veteran to seek service connection 
for a condition. See Brannon v. West, 12 Vet. App. 32, 35 
(1998); see also Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  

Moreover, while, under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or the date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that this regulation only applies to a 
defined group of claims. See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  Thus, any prior records of VA 
treatment for the Veteran's hearing loss and tinnitus cannot 
constitute a claim for service connection.  In short, absent 
demonstrated intent on the part of a claimant to apply for VA 
benefits (not shown here), the VA medical records referenced 
by the Veteran, in and of themselves, cannot constitute a 
claim for benefits.

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  Stated differently, based on 
the facts in this case, an effective date earlier than March 
31, 2008 is legally precluded.

At this time, the Board also acknowledges the 
representative's assertion set forth in the February 2010 
informal hearing presentation, wherein the representative 
requests a remand for the above-referenced 2004 VA medical 
reports.  However, in this case, a remand is not warranted.  
As discussed above, receipt of those medical reports would 
not change the outcome of this case.  The Veteran's VA 
treatment reports cannot serve as an informal claim because 
service connection was not in effect prior to 2004.  Sears, 
supra.  Accordingly, the conduct of additional development 
would result in unnecessary delay and would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).

Since all of the evidence indicates that March 31, 2008, was 
the date of receipt of the Veteran's hearing loss and 
tinnitus claims, and there is no evidence indicating that he 
filed a claim prior thereto, the assignment of an effective 
date prior to March 31, 2008, for the grant of service 
connection for hearing loss and tinnitus is not warranted.  

In sum, the presently assigned effective date of March 31, 
2008, is appropriate and there is no basis for an award of 
service connection for hearing loss and tinnitus prior to 
that date.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54- 56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

At the outset, the Board notes that the issue on appeal has 
been the effective date for the grant of service connection.  
The Court has held that a Veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  As there is 
no possibility that additional evidence could substantiate 
the Veteran's claims, no notice is necessary. See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).

In any event, and as an aside, the RO provided a VCAA notice 
letter to the Veteran in July 2008, before the original 
adjudication of the claims.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in  the July 2008 letter.  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an earlier effective 
date, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  No VA examination is needed for the legal question 
of the effective date of a grant of service connection.  
Further, as noted above, the conduct of additional 
development to obtain 2004 VA outpatient treatment reports 
would serve no useful purpose.  Soyini, supra.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An effective date prior to March 31, 2008, for the grant of 
service connection for hearing loss and tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


